Exhibit 10.1

INVESTMENT AGREEMENT

This INVESTMENT AGREEMENT, dated as of March 6, 2018 (this “Agreement”), is by
and among BGC Partners, Inc., a Delaware corporation (“BGC Partners”), BGC
Holdings, L.P., a Delaware limited partnership (“BGC Holdings”), BGC Partners,
L.P., a Delaware limited partnership (“BGC U.S. Opco”), BGC Global Holdings,
L.P., a Cayman Islands limited partnership (“BGC Global Opco” and collectively
with BGC U.S. Opco, the “BGC Opcos”), Newmark Group, Inc., a Delaware
corporation (“Newmark”), Newmark Holdings, L.P., a Delaware limited partnership
(“Newmark Holdings”), and Newmark Partners, L.P., a Delaware limited partnership
(“Newmark Opco” and collectively, the “Parties” and each, a “Party”).

RECITALS

WHEREAS, BGC Partners will invest $241,960,000 (the “Investment Amount”);

WHEREAS, the Parties desire that, on the terms and subject to the conditions
herein: (a) BGC Partners shall invest a portion of the Investment Amount in
Newmark Holdings in exchange for limited partnership interests of Newmark
Holdings and shall invest the remainder of the Investment Amount in the BGC
Opcos in exchange for limited partnership interests of the BGC Opcos; (b) the
BGC Opcos shall invest the portion of the Investment Amount that they receive
from BGC Partners in Newmark Holdings in exchange for limited partnership
interests of Newmark Holdings; and (c) Newmark Holdings shall invest all of the
Investment Amount that it receives from BGC Partners and the BGC Opcos in
Newmark Opco in exchange for limited partnership interests of Newmark Opco; and

WHEREAS, Newmark Opco intends to use the Investment Amount that it receives to
repay certain outstanding indebtedness.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following capitalized terms shall have the
following meanings for all purposes of this Agreement:

“BGC Global Opco Limited Partnership Agreement” means the Amended and Restated
Agreement of Limited Partnership of BGC Global Opco, as it may be amended from
time to time.



--------------------------------------------------------------------------------

“BGC Global Opco Limited Partnership Interest” means “Limited Partnership
Interest” as defined in the BGC Global Opco Limited Partnership Agreement, but
excluding the BGC Global Opco Special Voting Limited Partnership Interest.

“BGC Global Opco Special Voting Limited Partnership Interest” means “Special
Voting Limited Partnership Interest” as defined in the BGC Global Opco Limited
Partnership Agreement.

“BGC Global Opco Unit” means “Unit” as defined in the BGC Global Opco Limited
Partnership Agreement.

“BGC U.S. Opco Limited Partnership Agreement” means the Amended and Restated
Agreement of Limited Partnership of BGC U.S. Opco, as it may be amended from
time to time.

“BGC U.S. Opco Limited Partnership Interest” means “Limited Partnership
Interest” as defined in the BGC U.S. Opco Limited Partnership Agreement, but
excluding the BGC U.S. Opco Special Voting Limited Partnership Interest.

“BGC U.S. Opco Special Voting Limited Partnership Interest” means “Special
Voting Limited Partnership Interest” as defined in the BGC U.S. Opco Limited
Partnership Agreement.

“BGC U.S. Opco Unit” means “Unit” as defined in the BGC U.S. Opco Limited
Partnership Agreement.

“Closing Date” means the date on which the Closing occurs.

“Distribution Ratio” means a fraction equal to one divided by 2.20.

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including the National Association of Securities
Dealers, Inc. and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“NASDAQ” means the NASDAQ Global Select Market.

“Newmark Holdings Exchange Right Unit” means “Exchange Right Unit” as defined in
the Newmark Holdings Limited Partnership Agreement.

“Newmark Holdings Exchange Right Interest” means “Exchange Right Interest” as
defined in the Newmark Holdings Limited Partnership Agreement.

“Newmark Holdings Limited Partnership Agreement” means the Amended and Restated
Agreement of Limited Partnership of Newmark Holdings, as it may be amended from
time to time.

 

-2-



--------------------------------------------------------------------------------

“Newmark Holdings Limited Partnership Interests” means “Limited Partnership
Interests” as defined in the Newmark Holdings Limited Partnership Agreement.

“Newmark Opco Limited Partnership Agreement” means the Amended and Restated
Agreement of Limited Partnership of Newmark Opco, as it may be amended from time
to time.

“Newmark Opco Limited Partnership Interest” means “Limited Partnership Interest”
as defined in the Newmark Opco Limited Partnership Agreement, but excluding the
Newmark Opco Special Voting Limited Partnership Interest.

“Newmark Opco Special Voting Limited Partnership Interest” means “Special Voting
Limited Partnership Interest” as defined in the Newmark Opco Limited Partnership
Agreement.

“Newmark Opco Unit” means “Unit” as defined in the Newmark Opco Limited
Partnership Agreement.

“Newmark Stock” means Class A common stock, par value $0.01 per share, of
Newmark.

“Newmark Stock Price” means $14.57, which is the last reported sale price per
share of Newmark Stock as reported on NASDAQ on the date of this Agreement.

“Order” means any statute, rule, regulation, judgment, decree, injunction or
other order or decision that a Governmental Authority of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered.

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.

“Shares” means 17,051,071 newly issued shares of Class A common stock, par value
$0.01 per share, of BGC Partners.

Section 1.2 Interpretive Provisions. Unless the express context otherwise
requires: (a) wherever the word “include,” “includes” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “without
limitation”; (b) the word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”; (c) with respect to the determination of any period of time, the
word “from” means “from and including” and the words “to” and “until” each means
“to but excluding”; and (d) the word “or” shall be disjunctive but not
exclusive.

 

-3-



--------------------------------------------------------------------------------

ARTICLE II

INVESTMENTS; CLOSING

Section 2.1 Investments. Subject to the conditions and pursuant to the terms
herein, at the Closing:

(a) Investment by BGC Partners in Newmark Holdings. BGC Partners shall
contribute to Newmark Holdings an amount of cash equal to $112,924,593 (the “BGC
Partners/Newmark Holdings Contribution Amount”) (which equals the number of
Shares, multiplied by the Distribution Ratio multiplied by the Newmark Stock
Price). In exchange for such contribution, Newmark Holdings shall issue to BGC
Partners a Newmark Holdings Exchange Right Interest consisting of a number of
Newmark Holdings Exchange Right Units equal to 7,750,486.82 (which equals the
number of Shares, multiplied by the Distribution Ratio).

(b) Investment by BGC Partners in the BGC Opcos. BGC Partners shall contribute
to the BGC Opcos an amount of cash equal to $129,035,407 (the “BGC Partners/BGC
Opcos Contribution Amount”) (which equals the Investment Amount minus the BGC
Partners/Newmark Holdings Contribution Amount). In exchange for such
contribution, (i) BGC U.S. Opco shall issue to BGC Partners a BGC U.S. Opco
Limited Partnership Interest consisting of a number of BGC U.S. Opco Units equal
to the number of Shares; and (ii) BGC Global Opco shall issue to BGC Partners a
BGC Global Opco Limited Partnership Interest consisting of a number of BGC
Global Opco Units equal to the number of Shares.

(c) Investment by the BGC Opcos in Newmark Holdings. Immediately following the
investment described in Section 2.1(b), the BGC Opcos shall contribute to
Newmark Holdings an amount of cash equal to the BGC Partners/BGC Opcos
Contribution Amount. In exchange for such contribution, Newmark Holdings shall
issue to the BGC Opcos a Newmark Holdings Exchange Right Interest consisting of
a number of Newmark Holdings Exchange Right Units equal to 8,856,239.33 (which
equals the BGC Partners/BGC Opcos Contribution Amount, divided by the Newmark
Stock Price).

(d) Investment by Newmark Holdings in Newmark Opco. Immediately following the
investments described in Sections 2.1(a) through 2.1(c), Newmark Holdings shall
contribute to Newmark Opco an amount of cash equal to the Investment Amount. In
exchange for such contribution, Newmark Opco shall issue to Newmark Holdings a
Newmark Opco Limited Partnership Interest consisting of a number of Newmark Opco
Units equal to 16,606,726.15 (which equals the aggregate number of Newmark
Holdings Exchange Right Units issued pursuant to Sections 2.1(a) and 2.1(c)).

Section 2.2 Agreement to Be Bound . Each of BGC Partners and its subsidiaries
agrees that, to the extent that it holds any Newmark Holdings Limited
Partnership Interest as a result of the transactions contemplated by this
Agreement, it shall be bound by the terms and conditions of the Newmark Holdings
Limited Partnership Agreement applicable to the holders of any such Newmark
Holdings Limited Partnership Interest.

Section 2.3 Use of Investment Proceeds. Newmark Opco currently intends to use
all of the cash proceeds that it receives pursuant to Section 2.1(d) to repay
certain outstanding indebtedness of Newmark Opco.

 

-4-



--------------------------------------------------------------------------------

Section 2.4 Closing. The consummation of the transactions contemplated hereby
(the “Closing”) shall take place remotely by electronic transmissions as
promptly as practicable following execution of this Agreement, subject to the
satisfaction or waiver of the following conditions:

(a) no Order preventing the consummation of the transactions contemplated hereby
shall be in effect; and

(b) the representations and warranties of the Parties shall be true and correct
as of the Closing Date, as though made on and as of the Closing Date, excluding
any failures of any such representations or warranties to be so true and
correct, individually or in the aggregate, that have not had, and would not
have, the effect of materially preventing or delaying the consummation of the
transactions set forth herein.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Party represents and warrants to the other Parties as follows:

Section 3.1 Organization. Such Party has been duly organized, is validly
existing and is in good standing as a limited partnership under the laws of the
State of Delaware.

Section 3.2 Due Authorization. Such Party has all requisite organizational power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery by such Party of
this Agreement and the consummation by such Party of the transactions
contemplated hereby have been duly and validly authorized by such Party,
including by the Boards of Directors and Audit Committees of BGC Partners and
Newmark, and no other proceeding, consent, approval or authorization on the part
of such Party is necessary to authorize this Agreement or the consummation by
such Party of the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by such Party and, assuming due authorization
and delivery by the other Parties, constitutes, a legal, valid and binding
obligation of such Party, enforceable against such Party in accordance with its
terms subject to general principles of equity and applicable laws affecting
creditors’ rights generally.

Section 3.3 No Conflicts. The execution and delivery by such Party of this
Agreement does not and will not (a) breach, violate, conflict with or result in
a default under any provision of, or constitute an event that, after notice or
lapse of time or both, would result in a breach or violation of, conflict with
or default under, or accelerate the performance required, in each case in any
material respect, or result in the termination of or give any Person the right
to terminate, the organizational documents of such Party; or (b) breach,
violate, conflict with or result in a default under any provision of, or
constitute an event that, after notice or lapse of time or both, would result in
a breach or violation of, conflict with or default under, in each case in any
material respect, any applicable law or Order binding upon or applicable to such
Party or any of its assets.

 

-5-



--------------------------------------------------------------------------------

Section 3.4 No Other Representations or Warranties. Except for the
representations and warranties contained in this Article III, no Party nor any
other Person makes any other representation or warranty whatsoever, express or
implied, on behalf of such Party, and any such other representations and
warranties are hereby expressly disclaimed.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Amendment. This Agreement may not be amended except by an instrument
in writing signed by each of the Parties.

Section 4.2 Further Assurances. From and after the date hereof, each of the
Parties shall execute such documents and perform such further acts as may be
reasonably required to carry out the applicable provisions hereof and the
consummation of the transactions contemplated hereby.

Section 4.3 Waiver. Waiver of any term or condition of this Agreement by any
Party shall only be effective if in writing and shall not be construed as a
waiver of any subsequent breach or failure of the same term or condition or a
waiver of any other term or condition of this Agreement.

Section 4.4 Binding Effect; Assignment. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any Party
without the prior written consent of the other Parties, and any purported
assignment or other transfer without such consent shall be void and
unenforceable.

Section 4.5 No Third-Party Beneficiary. Nothing in this Agreement shall confer
any rights, remedies or claims upon any Person not a Party or a permitted
assignee of a Party.

Section 4.6 Governing Law. This Agreement shall be governed by the internal laws
of the State of Delaware, regardless of the laws that might otherwise govern by
application of the principles of conflicts of law thereof.

[Signature Page Follows]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.

 

BGC PARTNERS, INC. By:  

/s/ Howard W. Lutnick

  Name: Howard W. Lutnick  

Title:   Chairman and

            Chief Executive Officer

BGC HOLDINGS, L.P. By:   BGC GP, LLC   its General Partner By:  

/ s/ Howard W. Lutnick

  Name: Howard W. Lutnick  

Title:   Chairman and

            Chief Executive Officer

BGC PARTNERS, L.P. By:   BGC Holdings, LLC   its General Partner By:  

/ s/ Howard W. Lutnick

  Name: Howard W. Lutnick  

Title:   Chairman and

            Chief Executive Officer

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

NEWMARK GROUP, INC. By:  

/ s/ Howard W. Lutnick

  Name: Howard W. Lutnick   Title: Chairman NEWMARK HOLDINGS, L.P. By:   Newmark
GP, LLC   its General Partner By:  

/ s/ Howard W. Lutnick

  Name: Howard W. Lutnick   Title: Chairman NEWMARK PARTNERS, L.P. By:   Newmark
Holdings, LLC   its General Partner By:  

/ s/ Howard W. Lutnick

  Name: Howard W. Lutnick   Title: Chairman

[Signature Page to Investment Agreement]